Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous issued Non-Final Rejection, mailed on 7/1/2021, objected to claims 9-11 and 15-16, indicating that the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant’s response filed 10/1/2021 amended independent claim 1 to incorporate the subject matter of claim 9, cancelled therein. Independent claims 12 and 19 remain as originally presented. 
Examiner acknowledges and thanks Applicant for the response filed 10/1/2021. However, the previous objection(s) and indication(s) of allowable subject matter are withdrawn in view of the new grounds of rejection as applied below. Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Claim Objections
Claims 5, 6, 17, and 23 are objected to because of the following informalities:  Please amend limitations to include “the” before respective structures. For example, in claim 5, please amend “wherein suction nozzle tapers” to “wherein the suction nozzle tapers”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 12, 17, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonkers (US 3079626).
Regarding claim 1, Yonkers discloses a handheld liquid suction device comprising (wherein the device is gripped by hand, see handle 7 and grip member 8):
a handle member operatively connected to a vacuum source (see handle 7 and source in Figure 2; see also Col. 3, lines 33-42);
a suction nozzle (61) having an inlet opening and an outlet opening (please see unit 3 provided for suctioning debris and liquid, Figure 7; wherein nozzle 61 has an inlet disposed proximal to the floor and enters chamber 31b); and
an elongated tubular chamber (31b and housing 4) extending from a proximal end to a distal end, the proximal end of the elongated tubular chamber being engaged with the handle member and the distal end of the elongated tubular chamber being engaged with the suction nozzle (wherein nozzle 61 is engaged with one end of the tank 31b, and the other end of tank 31b latches with top portion including handle 7, see Figure 2); 
a suction tube (60) in fluid communication with the outlet opening of the suction nozzle (61) and extending inside of the elongated tubular chamber (Col. 7, lines 1-6; see Figure 8 and Col. 6, lines 53-56); and
a vacuum suction tube (see rim 16 and flange 17, Figure 3) in fluid communication with the vacuum source (Figure 3; see also Col. 3, lines 56-63), the vacuum suction tube extending inside of the elongated tubular chamber (31b and housing 4) toward the suction nozzle (61);
wherein the elongated tubular chamber comprises a first section and a second section releasably coupled together (see sections 4 and 31b releasably coupled to one another, see also Col. 4, lines 5-25), the first section (31b) being engaged with the suction nozzle (61) and the second section (4) being engaged with the handle member (7; see Figure 2), and 
the suction tube (60) has a terminal end opposite the outlet opening of the suction nozzle contained within the first section of the elongated tubular chamber (please refer to Figure 9; see also Col. 6, lines 24-36 regarding the pail 62 and cap 63).
Regarding claim 6, Yonkers discloses the claimed invention as applied above, and further discloses wherein vacuum source comprises a vacuum motor (motor 9) contained within a vacuum motor housing (please refer to the structure of motor 9  within motor housing 5 in Figure 3; see also Col. 3, lines 38-55), and the handle member (7) is formed by the vacuum motor housing (wherein the handle 7 having hand grip 8 is adjacent to the motor 9).
Regarding claim 7, Yonkers discloses the claimed invention as applied above, and further discloses wherein the vacuum motor housing (motor housing 5) carries a power source that supplies power to the vacuum motor (wherein the motor housing 5 secures electric motor 9, wherein motor 9 is connected to the electrical outlet by wires extending up through handle 7, carried by housing 5; see also Col. 4, lines 9-21; see also snap switch 27).
Regarding claim 12, Yonkers discloses a handheld liquid suction device comprising: 
a handle member (handle 7 having grip member 8) operatively connected to a vacuum source (see motor 9 as well as Figure 2; see also Col. 3, lines 33-42);
a suction nozzle (61) having an inlet opening and an outlet opening (please see unit 3 provided for suctioning debris and liquid, Figure 7; wherein nozzle 61 has an inlet disposed proximal to the floor and enters chamber 31b; and
an elongated tubular chamber (31b and housing 4 connected to one another) extending from a proximal end to a distal end, the proximal end of the elongated tubular chamber being engaged with the handle member and the distal end of the elongated tubular chamber being engaged with the suction nozzle (wherein nozzle 61 is engaged with one end of the tank 31b, and the other end of tank 31b latches with top portion including handle 7, see Figure 2); and 
a vacuum suction tube (rim 16 and flange 17) in fluid communication with the vacuum source (see rim 16 and flange 17, Figure 3; see also Col. 3, lines 56-63), the vacuum suction tube extending inside of the elongated tubular chamber (31b and housing 4) toward the suction nozzle (61).
Regarding claim 17, Yonkers discloses the claimed invention as applied above, and further discloses wherein vacuum source comprises a vacuum motor (motor 9) contained within a vacuum motor housing (please refer to the structure of motor 9  within motor housing 5 in Figure 3; see also Col. 3, lines 38-55), and the handle member (7) is formed by the vacuum motor housing (wherein the handle 7 having hand grip 8 is adjacent to the motor 9).
Regarding claim 19, Yonkers discloses a handheld suction system comprising:
a handle member operatively connected to a vacuum source (see handle 7 and Col. 3, lines 33-42); and
at least two interchangeable nozzles (see units 2, 3) selectively engageable with the handle member, including (Col. 1, lines 20-25):
a liquid suction attachment (floor scrubbing unit 3) that includes a suction nozzle (61) defining an inlet opening and an outlet opening (please see unit 3 provided for suctioning debris and liquid, Figure 7; wherein nozzle 61 has an inlet disposed proximal to the floor and enters chamber 31b), an elongated tubular chamber (tank 31b) extending from the suction nozzle (61) and configured for engagement with the handle member (Col. 6, lines 24-29), and a suction tube (tube 60) in fluid communication with the outlet opening of the suction nozzle and extending inside of the elongated tubular chamber (see at least Figures 7-9 and 15; see also Col. 6, lines 45-64); and
a solid matter suction attachment (vacuum cleaning unit 2) that includes a suction nozzle (37) defining an inlet opening (Col. 4, line 74-Col. 5, line 4) and an elongated tubular chamber (31a) extending from the suction nozzle that is configured for engagement with the handle member (see Col. 4, lines 40-46).
Regarding claim 20, Yonkers discloses the claimed invention as applied above, and further discloses wherein the suction nozzle for the solid matter suction attachment defines a throat of larger cross-sectional area than the suction nozzle for the liquid suction attachment (please refer to the size different between nozzle 37, i.e. the solid matter suction attachment, and nozzle 61, i.e. the liquid suction attachment in comparing Figures 6 and 8; wherein the nozzle 37 has a wider area in housing 48; see also Col. 5, lines 22-40).
Regarding claim 21, Yonkers discloses the claimed invention as applied above, and further discloses comprising a primary elongated tubular chamber (see housing 1) engaged with the handle member (handle 7), the primary elongated tubular chamber having a coupling member (see hinge bracket 28 and toggle latch 29, Figure 2) wherein the elongated tubular chamber of the liquid suction attachment and the solid matter suction attachment each include a complementary coupling member (wherein each member 31a, 31b has complemental hinge brackets and mating latches; see elements 30, 33, and 35) configured to releasably engage the coupling member, thereby allowing the liquid suction attachment and the solid matter suction attachment to be interchangeably engaged with the handle member (see at least Col. 4, lines 30-35 and 40-52, Col. 3, lines 33-37).
Regarding claim 22, Yonkers discloses the claimed invention as applied above, and further discloses wherein the solid matter suction attachment (unit 2) comprises an air filter (see Col. 4, lines 59-62 disclosing the air filter bag 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Conrad (US 20170265696).
Regarding claim 8, Yonkers discloses the claimed invention as applied above to claim 6. Although Yonkers discloses wherein the vacuum motor housing (5) defines an axis of length (central axis, see Figure 3 of motor housing 5), the elongated tubular chamber (31b) defines an axis of length (31b and 4),  Yonkers does not the vacuum motor housing axis of length intersects the elongated tubular chamber axis of length at a non-zero degree angle.
	However, from the same or similar field of endeavor, Conrad (US 20170265696) teaches a motorized power source configured with a variety of surface cleaning apparatus in Figure 44, and wherein the motor may be oriented in an inclined position such that the motor axis is inclined relative to the cyclone or inlet conduit axis [0616], [0627], i.e. the vacuum motor housing axis of length intersects the elongated tubular chamber axis of length at a non-zero degree angle (see also Figure 22 for reference).
	Modifying the motor (9) and motor housing (5) of Yonkers to be disposed at an inclined angle is a technique employed by Conrad to alter the pathway of air exiting the motor; see Conrad [0627-0628]. These configurations of inclined motors directly correlate with the clean air outlet, i.e. the exiting air from the motor, and are based on design considerations with the motivation to prevent air from blowing on a user, see Conrad [0625]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the inclination angles of motors as taught by Conrad into the motor housing (5) containing motor (9) of Yonkers. One would be motivated to do so to reduce the amount of air blowing on a user [0625], i.e. a more desirable experience. This modification would be recognized as using a known technique, i.e. changing the incline angle of a motor, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Brown (US 20170196419).
Regarding claim 18, Yonkers discloses the claimed invention as applied above to claim 17. However, Yonkers does not explicitly teach wherein the vacuum motor housing is configured to contain a battery.
However, from the same or similar field of endeavor, Brown (US 20170196419) teaches a surface cleaning apparatus which may be connected via electrical cord, wherein the cord may be detachable from the vacuum (100), and wherein the power source may be configured to additionally include one or more batteries [0363, 0477, 0495], i.e. wherein the vacuum motor housing is configured to contain a battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Brown into the invention of Yonkers to have an additional power source. One would be motivated to do so in order to provide a portable, secondary source of energy that is on board the apparatus. This modification would be recognized as using a known technique, i.e. batteries as a power source, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonkers (US 3079626) in view of Minerley (US 2693000)
Regarding claim 23, Yonkers discloses the claimed invention as applied above. 	However, Yonkers does not explicitly teach or suggest wherein suction nozzle for the liquid suction attachment comprises a squeegee.
wherein suction nozzle (18) for the liquid suction attachment comprises a squeegee (wherein the floor tool 18 may be provided with bristles or a rubber squeegee may be used; see Col. 1, lines 6-11).
	Minerley and Yonkers are both directed towards the liquid vacuum apparatus field of endeavor, wherein Minerley teaches that the nozzle of the liquid vacuum may take the form of a variety of structures, including bristles and a squeegee. Yonkers discloses the suction nozzle in the form of bristles. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the squeegee of Minerley into the liquid suctioning unit (3) of Yonkers. One would be motivated to do so in order to accommodate a user based on preference and the type of surface being worked upon (Minerley: Col. 2, lines 6-11). This modification would be recognized as using a known technique, i.e. a squeegee substitution, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

Claims 1-5, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance (US 4238869) in view of Meyerhoefer (US 3267511).
Regarding claim 1, Lachance discloses a handheld liquid suction device comprising:
a handle member (5) operatively connected to a vacuum source (6; see also Col. 2, lines 1-2);
a suction nozzle (nozzle 2) having an inlet opening and an outlet opening; and
an elongated chamber (A, Reference Drawing 1) extending from a proximal end to a distal end (see Figure 3), the proximal end of the elongated chamber (A, Reference Drawing 1) being engaged with the handle member (5) and the distal end of the elongated chamber being engaged with the suction nozzle (nozzle 2; see Figures 1 and 3); 
a suction tube (tube 8) in fluid communication with the outlet opening of the suction nozzle and extending inside of the elongated chamber (Col. 2, lines 4-10); and
a vacuum suction tube (4) in fluid communication with the vacuum source (Col. 1, line 61-Col. 2, line 2), the vacuum suction tube extending inside of the elongated chamber toward the suction nozzle (see Figure 1 and Col. 1, lines 64-68);
wherein the elongated chamber (A, Reference Drawing 1) comprises a first section (A1, Reference Drawing 1) and a second section (A2, Reference Drawing 2) releasably coupled together (see retainer piece 16; see also Col. 2 lines 31-34 and 45-51 and Col. 1, lines 8-11 and 22-25), the first section being engaged with the suction nozzle (nozzle 2) and the second section being engaged with the handle member (handle 5), and 
the suction tube (8) has a terminal end opposite the outlet opening of the suction nozzle contained within the first section of the elongated chamber (please see end of tube 8 adjacent the cup 9, Reference Drawing 1).
tubular. Specifically, Lachance does not explicitly teach a tubular chamber.
	However, from the same or similar field of endeavor, Meyerhoefer (US 3267511) teaches a tubular chamber body (cylindrical body 17), comprising two sections (17a, 17b) via latch mechanisms (45). 
	Both Lachance and Meyerhoefer seek to mitigate water damage to the electrical system of a vacuum source by implementing designs to the housing; see at least Meyerhoefer Col. 2, lines 9-13 and Lachance Col. 1, lines 45-48.  These designs also both implement using various types of baffles in order to accomplish their mutually shared goal, both also incorporating a filter material downstream the baffle structure(s); see at least Meyerhoefer Col. 2 lines 1-8, 60-65 and Col. 3, lines 22-29 and Lachance Col. 1, lines 35-40. The two devices seek to overcome a mutually shared issue by using similar sub structures and design principles. One would be motivated to incorporate the cylindrical, tubular, housing of Meyerhoefer because the cross-sectional shape of a cylindrical vacuum body would impart different suctioning forces to the vacuum air pathway(s), wherein Meyerhoefer uses a cylindrical body in combination with a baffle structure to do so. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a cylindrical housing shape as taught by Meyerhoefer into the invention of Lachance. This modification would be recognized as using a known technique, i.e. a cylindrical body in applications related to wet/dry vacuums, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 


    PNG
    media_image1.png
    710
    401
    media_image1.png
    Greyscale

Reference Drawing 1
	Regarding claim 2, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the first section (A1) of the elongated tubular chamber (1) include a coupling member and the second section include a complementary coupling member configured to releasably engage the coupling member (Lachance: Col. 1, lines 20-25), thereby allowing the elongated tubular chamber to be separated into separate sections for discharging liquid collected in the elongated tubular chamber (Lachance: wherein the retaining piece 16 coupled sections A1 and A2 together in a complimentary manner; see also Col. 1, lines 45-48; see also Meyerhoefer: Col. 3, lines 45-50 and Col. 4, lines 33-38).	
	Regarding claim 3, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and further comprising a cap (Lachance: cup 9) positioned over the terminal end of the suction tube (tube 8), the cap defining a solid end face and a radial gap through which liquid discharging from the terminal end of the suction tube can flow (please see Lachance: Col. 2, lines 3-13).
	Regarding claim 4, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the suction tube extends coaxially with the elongated tubular chamber (please see claim 1 reciting “a central tube positioned in the central axis of and extending substantially through said body reservoir”, in addition to Figure 1 of Lachance regarding the axes).
	However, modified Lachance does not explicitly teach the claimed ratio between the cross section area of the suction tube (8) and cross-sectional area of the elongated tubular chamber (element A, Reference Drawing 1 and the combination statement of claim 1). Specifically, modified Lachance does not explicitly teach a ratio of a cross-sectional area of the suction tube (8) divided by a cross-sectional area of the elongated tubular chamber (A) ranges from 0.1 to 0.4.
	Lachance discloses contemplating the design of the nozzle substructure, including the ratio between the length and width of the nozzle (2) in at least Col. 3, lines 0.1 to 0.4 is considered a result effective variable, i.e. a variable which achieves a recognized result. The general conditions of the claim are disclosed in the prior art; it is not considered inventive to discover the optimum or workable ranges by routine experimentation. One having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in performing routine optimization to find a workable range of ratio(s) between the interior tube (8) and elongated tubular chamber (A), i.e. a ratio of a cross-sectional area of the suction tube divided by a cross-sectional area of the elongated tubular chamber ranges from 0.1 to 0.4., in order to perform sufficient and stable suctioning operation. 
Regarding claim 5, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied to claim 1 above, and wherein suction nozzle (2) tapers from the outlet opening to the inlet opening (see Reference Drawing 1 and Col. 2, lines 59-68 in LaChance).
a squeegee. However, previously cited Meyerhoefer teaches a squeegee (Col. 2, lines 43-44). 
	Meyerhoefer suggests the use of a squeegee in the context and application of a vacuum mop device nozzle; one would be motivated to incorporate a squeegee into the invention of modified Lachance in order to further facilitate liquid pickup (Meyerhoefer: Col. 2, lines 43-44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Meyerhoefer into the invention of modified Lachance. This modification would be recognized as using a known technique, i.e. a squeegee attachment with a nozzle, in order to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 10, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the vacuum suction tube (4) has an inlet opening positioned inside of the elongated tubular chamber (A, Reference Drawing 1) and an outlet opening (6) engaged with the vacuum source (Col. 2, lines 1-2), and the inlet opening is offset from a geometric center of the elongated tubular chamber (please refer to the location of element 4 in regards to the longitudinal central axis of element A in Reference Drawing 1).
Regarding claim 11, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the inlet opening of the vacuum suction tube (4) is positioned closer to an upper surface of the elongated tubular chamber (A, Reference Drawing 1) than a lower surface of the elongated tubular chamber (see Reference Drawing 1 and location of element 4), thereby defining a liquid receiving cavity between the vacuum suction tube (4) and the lower surface of the elongated tubular chamber that is configured to collect liquid when the device is tilted to prevent flooding of the vacuum source (wherein liquid is configured to collect within the bottom portion of chamber A, such that the baffle plates 17 and end cup 9 deflect water droplets away from damaging the electric motor of the vacuum source, see Col. 2, lines 10-13 and 28-40).
Regarding claim 12, Lachance discloses a handheld liquid suction device comprising: 
a handle member (5) operatively connected to a vacuum source (6; see also Col. 2, lines 1-2);
a suction nozzle (2) having an inlet opening and an outlet opening; and
an elongated chamber (A, Reference Drawing 1) extending from a proximal end to a distal end, the proximal end of the elongated chamber being engaged with the handle member (5) and the distal end of the elongated chamber being engaged with the suction nozzle (2; see Reference Drawing 1 and Figure 3); and 
a vacuum suction tube (4) in fluid communication with the vacuum source (Col. 1, line 61-Col. 2, line 2), the vacuum suction tube (4) extending inside of the elongated chamber toward the suction nozzle (please see Reference Drawing 1).
However, Lachance does not explicitly teach that the shape of element (A) of Reference Drawing 1, i.e. the elongated chamber, is tubular. Specifically, Lachance does not explicitly teach a tubular chamber.
tubular chamber body (cylindrical body 17), comprising two sections (17a, 17b) via latch mechanisms (45). 
	Both Lachance and Meyerhoefer seek to mitigate water damage to the electrical system of a vacuum source by implementing designs to the housing; see at least Meyerhoefer Col. 2, lines 9-13 and Lachance Col. 1, lines 45-48.  These designs also both implement using various types of baffles in order to accomplish their mutually shared goal, both also incorporating a filter material downstream the baffle structure(s); see at least Meyerhoefer Col. 2 lines 1-8, 60-65 and Col. 3, lines 22-29 and Lachance Col. 1, lines 35-40. The two devices seek to overcome a mutually shared issue by using similar sub structures and design principles. One would be motivated to incorporate the cylindrical, tubular, housing of Meyerhoefer because the cross-sectional shape of a cylindrical vacuum body would impart different suctioning forces to the vacuum air pathway(s), wherein Meyerhoefer uses a cylindrical body in combination with a baffle structure to do so. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a cylindrical housing shape as taught by Meyerhoefer into the invention of Lachance. This modification would be recognized as using a known technique, i.e. a cylindrical body in applications related to wet/dry vacuums, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 13, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the vacuum suction tube (4) has an inlet opening positioned inside of the elongated tubular chamber  and an outlet opening engaged with the vacuum source (Col. 2, lines 1-2), and the inlet opening is offset from a geometric center of the elongated tubular chamber (please refer to the location of element 4 in regards to the longitudinal central axis of element A in Reference Drawing 1).
Regarding claim 14, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the inlet opening of the vacuum suction tube is positioned in an upper cross-sectional half of the elongated tubular chamber (see Reference Drawing 1 and location of element 4).
Regarding claim 15, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied above, and wherein the inlet opening of the vacuum suction tube (4) is positioned closer to an upper surface of the elongated tubular chamber than a lower surface of the elongated tubular chamber (see Reference Drawing 1 and location of element 4), thereby defining a liquid receiving cavity between the vacuum suction tube and the lower surface of the elongated tubular chamber that is configured to collect liquid when the device is tilted to prevent flooding of the vacuum source (wherein liquid is configured to collect within the bottom portion of chamber A, such that the baffle plates 17 and end cup 9 deflect water droplets away from damaging the electric motor of the vacuum source, see Col. 2, lines 10-13 and 28-40).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance (US 4238869) in view of Meyerhoefer (US 3267511) as applied to claim 13 above, further in view of Beskow (US 20080040883).
Regarding claim 16, all of the limitations of the claimed invention are taught by Lachance in view of Meyerhoefer, as applied to claim 13 above. However, modified Lachance does not explicitly teach that end piece (4) which couples with a vacuum source is tapered. Specifically, modified Lachance does not explicitly teach wherein the vacuum suction tube tapers from the outlet opening to the inlet opening, such that the inlet opening has a smaller cross-sectional area than the outlet opening.
However, from the same or similar field of endeavor, Beskow teaches wherein the vacuum suction tube tapers from the outlet opening to the inlet opening, such that the inlet opening has a smaller cross-sectional area than the outlet opening (see Figure 9A, wherein the vacuum source assembly (912) uses complimentary, tapering funnel shapes between the inlet hole (921) and the impeller cover (918); see [0090]).
The assembly (912) of Beskow is used to provide a suction force to the vacuum cleaner during operation. In a similar manner, the tube (4) of modified Lachance is functionally provided to couple with an element which will also provide the suctioning force to the apparatus; see Col. 1, line 63-Col. 2, line 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the mating, tapering structures between a housing body and suction source. One would be motivated to do so because the tapering transition allows . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monson (US 4930178); see Figures 3-5 contemplating various embodiments of a suctioning device. 
Hart (US 3018504); please see Figure 2 regarding the internal structure of the combined floor washer and waxer. 
Krasznai (US 5099545); see internal structure and motor housing 10. 
Breton (US 1690472), see Figure 4 regarding the coupling structure between the main housing and vacuum tube attachment. 
Conrad (US 20160174787); please see Figure 4 and Abstract.  
Conrad (US 10433698); please see Figures 2, 5, and 6.
Richmond (US 4665582), see inclines housing members 700 and 200.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723